Exhibit 10.3

SIENTRA, INC.

AMENDED AND RESTATED
STRATEGIC ADVISORY CONSULTING AGREEMENT

This AMENDED AND RESTATED STRATEGIC ADVISORY CONSULTING AGREEMENT (the
“Agreement”) is entered into by and between SIENTRA, Inc., (“SIENTRA”), a
Delaware corporation, and Keith Sullivan (“Consultant”) dated as of August 4,
2017.

WHEREAS, SIENTRA and Consultant previously entered into that certain Strategic
Advisory Consulting Agreement, dated as of June 10, 2017, by and between SIENTRA
and Consultant (the “Prior Agreement”); and

WHEREAS, SIENTRA and Consultant wish to amend and restate the Prior Agreement on
the terms and conditions set forth in this Agreement, which Agreement shall
supersede the Prior Agreement as of the Effective Date (as defined below).

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereto agree as
follows:  

1.Consulting Relationship.  Commencing on the date of execution of that certain
Merger Agreement (the “Merger Agreement”), by and among Miramar Labs, Inc.
(“Miramar”), SIENTRA, and Desert Acquisition Corporation (the “Effective Date”),
Consultant will provide consulting services (the “Services”) to SIENTRA as
described on Exhibit A attached to this Agreement. Consultant represents that
Consultant has the qualifications, the experience, and the ability to properly
perform the Services.  Consultant shall use Consultant’s best efforts to perform
the Services such that the results are timely and satisfactory to SIENTRA.

2.Compensation.  As consideration for the Services to be provided by Consultant
and other obligations, SIENTRA shall pay to Consultant the amounts specified in
Exhibit B attached to this Agreement at the times specified therein.

3.Expenses.  Consultant shall be reimbursed for all reasonably incurred expenses
in connection with the performances of the Services; provided that Consultant
shall receive the prior consent of SIENTRA which consent shall be evidenced in
writing for any expenses more than $500.00 per expense.  As a condition to
receipt of reimbursement, Consultant shall be required to submit to SIENTRA
reasonable evidence that the amount involved was actually incurred, expended,
and related to Services provided under this Agreement.

4.Term and Termination.  Consultant shall provide Services to SIENTRA commencing
on the Effective Date and ending on June 30, 2018 (the “Term”), unless otherwise
extended by mutual agreement of the parties, or terminated by either party upon
thirty (30) day written notice. Subject to the right to cure described below,
either party may terminate this Agreement for Cause.  “Cause” means a default in
the performance of this Agreement or material breach any of a party’s
obligations under this Agreement, including but not limited to

1

 

148496050 v3

--------------------------------------------------------------------------------

Consultant’s obligations under the Confidentiality Agreement referenced below in
Section 8.   If a Cause event occurs, the non-breaching party may terminate this
Agreement immediately if the breaching party fails to cure the breach within
five (5) business days after having received written notice by the non-breaching
party of the breach or default.  

5.Independent Consultant.  Consultant’s relationship with SIENTRA will be that
of an independent Consultant and not that of an employee.

(a)Method of Provision of Services.  Consultant shall determine the method,
details and means of performing the Services.

(b)No Authority to Bind SIENTRA.  Neither Consultant, nor any partner, agent,
assistant or employee of Consultant, has authority to enter into contracts that
bind SIENTRA or create obligations on the part of SIENTRA without the prior
written authorization of SIENTRA.

(c)Taxes; Indemnification.  Consultant shall have full responsibility for all
applicable federal, state and local taxes, including withholding and income
taxes, for all compensation paid to Consultant, its partners, agents or its
employees under this Agreement, and for compliance with all applicable labor and
employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization, and Consultant’s
partners, agents and employees, including state worker’s compensation insurance
coverage requirements and any United States immigration visa
requirements.  Consultant agrees to indemnify, defend and hold SIENTRA harmless
from any liability for, or assessment of, any claims or penalties with respect
to such taxes, labor or employment requirements, including any liability for, or
assessment of, withholding taxes imposed on SIENTRA by the relevant taxing
authorities with respect to any compensation paid to Consultant or Consultant’s
partners, agents or its employees.

6.Supervision of Consultant’s Services.  All of the Services to be performed by
Consultant, including but not limited to the Services described in Exhibit A,
will be as agreed between Consultant and SIENTRA.  Consultant will provide
appropriate documentation of the Services performed under this Agreement as
requested by SIENTRA. Such documentation if requested shall be submitted to and
approved by the Chief Executive Officer or other SIENTRA designee. Approval by
the Chief Executive Officer is required before compensation may be earned.

7.Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently, and will not during the term of
this Agreement, perform similar services for any individual or other entity
other than SIENTRA whose business or proposed business directly involves
products or services within the business fields of SIENTRA. Additionally,
Consultant shall report services for potential competing entities to SIENTRA so
that SIENTRA can assess the potential for conflict.

8.Confidentiality Agreement; Work for Hire.  Consultant has signed, or shall
sign prior to providing any Services, a confidential information and invention
assignment agreement (the “Confidentiality Agreement”).  For the avoidance of
doubt, any and all work

2

 

148496050 v3

--------------------------------------------------------------------------------

performed under this Agreement by Consultant for SIENTRA during the term of this
Agreement shall become the sole property of SIENTRA and/or shall be deemed “work
for hire” and Consultant shall fully cooperate with SIENTRA in securing any
protection of such information to the extent it becomes trade secret or other
intellectual property. Upon request, expiration, or termination of this
Agreement, Consultant shall immediately return all confidential information and
any copies thereof in Consultant’s possession.  Consultant shall not, except
with SIENTRA’s prior written consent during the term of this agreement and for a
period of two years following the termination or expiry of this Agreement, (i)
directly or indirectly solicit, recruit, induce, or encourage any of SIENTRA’s
or its subsidiaries’ employees, agents, or consultants to leave their
employment, agency, or consultancy, or take away such employees, agents, or
consultants, or attempt to solicit, induce, recruit encourage or take away
employees, agents or consultants of SIENTRA, either for himself or any other
person or entity, (ii) directly or indirectly solicit the business of, or
induce, encourage, request, advise otherwise cause, any present or future
investor, joint venture partner, equity partner, client, customer, or supplier
of SIENTRA (or of SIENTRA’s subsidiaries) to withdraw, curtail, or cancel its
business dealings with SIENTRA or its subsidiaries, to work with Consultant
directly or indirectly, or commit any other act or assist other parties to
commit any other act which might adversely affect the business of SIENTRA or its
subsidiaries.

9.Conflicts with this Agreement.  Consultant represents and warrants that
Consultant is not under any pre-existing obligation in conflict with or in any
way inconsistent with the provisions of this Agreement and will not enter into
any such agreement during the term of this Agreement. Consultant represents and
warrants that Consultant’s performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by Consultant in confidence or in trust prior to commencement of this Agreement.
Consultant represents and warrants that Consultant has the right to disclose
and/or use all ideas, processes, techniques and other information, if any, which
Consultant has gained from third parties, and which Consultant discloses to
SIENTRA or uses in the course of performance of this Agreement, without
liability to such third parties.  Notwithstanding the foregoing, Consultant
agrees that Consultant shall not bundle with or incorporate into any deliveries
provided to SIENTRA herewith any third-party products, ideas, processes, or
other techniques, without the express, written prior approval of
SIENTRA.  Consultant represents and warrants that Consultant has not granted and
will not grant any rights or licenses to any intellectual property or technology
that would conflict with Consultant’s obligations under this
Agreement.  Consultant will not knowingly infringe upon any copyright, patent,
trade secret or other property right of any former client, employer or third
party in the performance of the Services required by this Agreement.

10.Miscellaneous.

(a)Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

(b)Sole Agreement.  This Agreement, including the Exhibits hereto, constitutes
the final and sole agreement of the parties and supersedes all oral negotiations
and prior writings with respect to the subject matter hereof.

3

 

148496050 v3

--------------------------------------------------------------------------------

(c)Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service, electronic mail (email) or confirmed
facsimile, seventy-two (72) hours after being deposited in the regular mail as
certified or registered mail (airmail if sent internationally) with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth on the signature page or Exhibit A
below, or as subsequently modified by written notice.

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

(e)Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g)Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration at
JAMS, Inc. in Los Angeles County, California, in accordance with the rules of
JAMS by one arbitrator appointed in accordance with said rules.  The arbitrator
shall apply California law, without reference to rules of conflicts of law or
rules of statutory arbitration, to the resolution of any dispute.  Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Notwithstanding the foregoing, the parties may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach of
this arbitration provision.  This Section 10(g) shall not apply to the
Confidentiality Agreement.

(h)Survival.  The provisions of Sections 2, 3, 4, 5(a), 5(b), 5(c), 6, 7, 8, 9
and 10 of this Agreement, and the Confidentiality Agreement, shall survive the
termination of this Agreement.

(i)Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

[SIGNATURE PAGE FOLLOWS]

 

4

 

148496050 v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, The parties have executed this Agreement as of the date set
forth above.

 

SIENTRA, INC.

 

 

 

 

By:

/s/ Jeffrey Nugent

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

420 S. Fairview Ave Suite 200

 

 

 

 

Phone:

(805) 679-8888

 

 

/s/ Keith Sullivan

 

 

 

Keith Sullivan

 

 

 

 

Address:

 

 

 

 

 

Phone:

 

 

Fax:

 

 

 

 

 

148496050 v3

--------------------------------------------------------------------------------

EXHIBIT A

Description of Consulting Services

Consultant agrees to provide the following Services to SIENTRA in conjunction
with acquisition of Miramar Labs, Inc.:

 

•

Assist Chairman and CEO and senior executives of SIENTRA with the transition and
integration activities prior to the closing of the Miramar acquisition;

 

•

Following closing of the acquisition, act in a central commercial leadership
role and lead transition effort to integrate sales, marketing, training, sales
operations and similar functions at Miramar into SIENTRA’s business – target
timeline would be 6 months;

 

•

Evaluate Miramar commercial team for retention purposes and oversee and
coordinate team replacements where necessary and appropriate in a timely manner;
and within the confines of any pre-existing non-solicitation arrangements;

 

•

Develop/confirm an updated commercial “go-to-market” strategy for Miramar
products, including comprehensive brand repositioning, unique product benefits,
customer retention, clinical protocols, sales training and growth plan for both
domestic and international business segments;

 

•

Coordinate all transition and integration activities with Miramar Steering
Committee, consisting of Chairman and CEO, Chief Financial Officer and Chief
Operating Officer.

 

•

Prior to expiration of Term and as quickly as possible, identify, recommend, and
recruit a full-time commercial leader for the Miramar business unit

*      *      *

 

 

148496050 v36

 

--------------------------------------------------------------------------------

EXHIBIT B

Compensation

In consideration of Consultant’s Services as set forth in this Agreement,
Consultant will be awarded under the SIENTRA’s 2014 Equity Incentive Plan (the
“Plan”), and in accordance with the schedule below, 60,000 time-based Restricted
Stock Units (the “Consulting RSUs”). The Consulting RSUs will vest in arrears in
four quarterly installments as follows: (i) 20,000 shares shall vest on the
first business day after the quarter ending September 30, 2017, (ii) 20,000
shares shall vest on the first business day after the quarter ending December
31, 2017, (iii) 10,000 shares shall vest on the first business day after the
quarter ending March 31, 2018, and (iv) 10,000 shares shall vest on the first
business day after the quarter ending June 30, 2018. The Consulting RSUs will be
pro-rated for any partial quarter of engagement during the Term and shall be
subject to Consultant’s continued service.

Consultant is also eligible to receive up to an additional 20,000 restricted
stock units (the “Performance RSUs”) subject to the achievement of certain
revenue targets for Miramar as set forth by the Board or the Compensation
Committee of the Board and within the Board’s approved operating plan including
operating expenses and gross margin levels and subject to the approval of the
Miramar Steering Committee. If the revenue targets for Miramar are met or
exceeded, then the Performance RSUs will be granted upon achievement of
specified revenue targets as follows: (i) on the first business day after
SIENTRA files its Quarterly Report on Form 10-Q for the quarter ending on March
31, 2018, either 5,000 or 10,000 Performance RSUs will be granted depending on
the specific revenue target achieved, and (ii) on the first business day after
SIENTRA files its Quarterly Report on Form 10-Q for the quarter ending on June
30, 2018, either 5,000 or 10,000 Performance RSUs will be granted depending on
the specific revenue target achieved, in each case, subject to Consultant’s
continued service. No Performance RSUs will be granted if the revenue targets
are not achieved, provided, however that in the event (i) of a Change in Control
(as defined in the Plan) of SIENTRA on or prior to the end of the Term, and (ii)
Consultant is terminated without Cause (as defined in the Consulting Agreement)
prior to the end of the Term, then all of the Performance RSUs will be granted
to Consultant fully vested and all unvested Consulting RSUs will also
accelerate.

148496050 v37

 